Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment after final rejection received on 03/03/21, the amendment is entered:
Amendments of claims 1, 4, 6, 10, 13 and 20 are acknowledged.
Cancelation of Claim 5 is acknowledged.

Allowable Subject Matter
Claims 1, 2, 4, 6 to 11 and 13 to 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed power tool configured to drive a tool accessory including comprising: a motor; 
a switch for driving and stopping the motor, a switching member connected to the switch, the switching member including an operation part exposed to an outside of the power tool through the through hole so as to be movable in a specified direction in response to a user’s manual operation of the operation part and an extending part that extends between the operation part and the switch, the switching member being configured to turn the switch on and off by linearly moving in the specified direction in response to the manual operation of the operation part; a holding member within the housing and configured to directly hold the extending part between the holding member and the first housing part so as to be linearly movable in the specified direction; an illumination device disposed in the first end part so the holding member is configured to guide the wiring from the second end part to the first end part and the holding member has a groove formed in a surface facing an inner surface of the housing, and the wiring is held in a housing space defined by the groove and the inner surface of the housing.


The most similar art of record is Mizutani (US 2013/0112537), mentioned in this office action, but even if the holding member of Mizutani would hold the extending part and guide the wiring to the illumination device the holding device lacks a groove formed in a surface facing an inner surface of the housing, and the wiring is held in a housing space defined by the groove and the inner surface of the housing.

Regarding Claim 4: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed power tool configured to drive a tool accessory including comprising: a motor; 
a switch for driving and stopping the motor, a switching member connected to the switch, the switching member including an operation part exposed to an outside of the power tool through the through hole so as to be movable in a specified direction in response to a user’s manual operation of the operation part and an extending part that extends between the operation part and the switch, the switching member being configured to turn the switch on and off by linearly moving in the specified direction in response to the manual operation of the operation part; a holding member within the housing and configured to directly hold the extending part between the holding member and the first housing part so as to be linearly movable in the specified direction; an illumination device disposed in the first end part so the holding member is configured to guide the wiring from the second end part to the first end part and also configured to hold the illumination device.
The most similar art of record is Mizutani (US 2013/0112537), mentioned in this office action, but even if the holding member of Mizutani would hold the extending part and guide the wiring to the illumination device the holding device would be incapable of holding the illumination device at the front of the power tool. 

Regarding Claims 10 and 20:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed power tool configured to drive a tool accessory including comprising: a motor; 

The most similar art of record is Mizutani (US 2013/0112537), mentioned in this office action, but even if the holding member of Mizutani would slidably hold the extending part and it could be considered that has a slide-guide part that slidably engages with the extending part, the holding member of Mizutani lacks the legs that extend from the slide-guide part; and end portions of the legs are fixedly held between the upper shell and the lower shell connected together.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731